LAW OFFICES Of

LONDON & ROBIN
                                                                              99 PARK AVENUE
IRA D. LONDON                                                                       SUITE 2600
AVROM ROBIN                                                         NEW YORK, NEW YORK 10016
                                                                                        TEL: 2 12-683- 8000
                                                                                        f AX: 212-683-9422
                                                                           EMA IL: iradlondon@aol.com
                                                                               avrom@m indspring.com
Of COUNSEL
  ROBERT M. SILVERSTEIN
                                          . USDC SDNY
  MEREDITH S. HELLER                                                           m   eller@mshellerl aw.com
                                          '. j DOCl 'l\llENT
                                          11
January 16, 2020                          j1 ELECTRONICALLY FILED
                                          1!   DOC#:
The Honorable Alvin K. Hellerstein                                       ol._b_
                                          I llA TE F-1-LE_D_:_,..'l.)_\___
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re:     United States v.Mullings, et al. (Pamela Hart)
                              13-CR-764 (AKH)
Dear Judge Hellerstein:

       I write regarding my client, Pamela Hart. Per your Honor's instructions at the last court
conference, this letter to inform your Honor that Ms. Hart has been out of compliance with the
Treatment Alternatives for Safer Communities ("TASC") program since November 23, 2019. I
have attached the notice that TASC sent to the Bronx court. When Ms . Hart failed to appear at
Court on December 23, 2019, a bench warrant was issued. I have been unable to get in contact
with Ms. Hart to address this matter.

        Both Ms. Lonergan and Mr. Lerman are aware of Ms. Hart's noncompliance. It is
respectfully requested that the Court schedule a conference to determine Ms. Hart's supervised
release status.

Respectfully submitted,


 ~/}Id/A,
Meredith S. Heller

cc:    A.U.S.A. Jessica Lonergan     (via e-mail)
       U.S.P.T.S.O. Jason Lerman     (via e-mail)
                                                                             12/09/2019 10: 01        #890 P.001/001
    From:Bronx Tasc                                7186385198


  Lance W. Elder
  President & Chief Exaeutive
  Office<

  Tania Peterson Chandler, Esq.
  Vtee President of Operations

  Menill Rotter, MD                                        BronxTASC
  Medical Olrecior
                                          1020 Grand Concourse, North Professional Wing
  Crystal Stanton, MA                                    Bronx, NY 10451
  NYC senior Director                           (718) 538-7416 •Fax (718) 538-5198
                                                         www.eacinc.org




~
Bnnx
Yolani:u CBl'dona, JD
~Director
            •
(718) 538-7 18
                                          V10LATION OF CONDITIONS NOTIFICATION
(718} 538-5188 Fax

Brooklyn
HetwyAlgarin
Ptog(am Olrec(or                  TO:     Presiding Judge: Honorable Justice Robert L. Cohen
            •
(718) 237-9 04
                                          Part: C
(71 SJ 2S7-581M fax

Ollffna
JHnelle Aclal!Nn                  DATE: December 9, 2019
Program Difvc:t0r
(718) 268-5857                          Reference: Pamela Hart
(718) 26~7338 Fax                       Docket/Ind#: 0238-19
Staten ISiand '                         NYSID: 04829906L
Staten Island
Adolescent TASC                         NCD: 12/23/19
C~•l&I StanU>n
Program DirKtor
(7111) 727-97'12
(718) 448-0605 Fax
                                  This is to infonn the Court that the above named defendant has violated the
                                  Conditions of the Court as follows:
MEHTALH~
D1u.1xlfa1tal Hwdh Court
O<. J-.inlf'er Lo'lllland         On 1J/19/19, the above named defendant was not present in court for her compliance
ctitlicel DiteaDr
(718) 538-7418                    report and the case was adjourned to 12/23/19 for her appearance and for a new
(718) 590-5402 Fax
                                  progress report from El Rio outpatient treatment program. TASC case managers
8n,oldy11 ForellSIC Link
Program Dltedor                   have made several attempts to contact the defendant without success; her
(718) 975-0180
(718) 976-1190 la:i.
                                  whereabouts are unknown at this time. Defendant is in violation of the terms and
                                  conditions of her release and plea.
Brooklyn Mentll Haallh
Court Advocacy
Dr. J Bllzz Von Omslainer
Program Director
                                  Should you require any further data, please contact the undersigned at (718) 538-
(71 e) 111~01eo                   7416.
(718) 975-1190 Fu

Brooklyn Mental HHlth
Dlwralon Pr0gn1m
c.nJclll Ouector
(718) 237•9404
(7111) 237-$64 Fax

Queens Menial HuJtto              Yolanda Cardona. Project Director
Olverslor, Program
cw../ Director
                                  New York City TASC
(718) 237-!MO.C
(718) 237-5884 Fax
